Title: [William T. Barry] to James Madison, 28 July 1828
From: Barry, William T.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Lexington.
                                
                                28th. July 1828
                            
                        
                         
                        Mr. Borowski will do me the favour to hand you this letter. I beg leave to introduce him to your kind
                            attention & civilities. You will find him to be a well informed intelligent gentleman, worthy the respect due to a
                            distinguished stranger, and as such I ask for him your kind attention. Allow me to use the occasion to express to you the
                            sentiments of esteem & friendship, that I have & shall continue to entertain for one that like yourself I
                            regard as a benefactor. Your obdt. S.
                        
                            
                                
                            
                        
                    